Citation Nr: 1111415	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  05-16 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for a low back disorder, currently rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for a low back disorder, then rated as 20 percent disabling.  In a March 2005 rating decision, the RO awarded a higher 40 percent rating, effective the date of claim.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2008, the Board remanded the Veteran's low back claim for additional development.  After that development was completed, the Veteran submitted additional evidence in support of his claim directly to the Board, accompanied by a waiver of RO consideration.  


FINDINGS OF FACT

1.  From December 28, 2001, the date of claim, to January 11, 2009, the Veteran's low back disorder was manifested by limited ranges of motion of no worse than flexion to 30 degrees, extension to 10 degrees, right and left lateral rotation to 10 degrees, right lateral bending to 10 degrees, and left lateral bending to 0 degrees.  Unfavorable ankylosis of the thoracolumbar spine and neurological manifestations were not shown.  Nor were there any incapacitating episodes totaling six weeks or more during any 12-month period. 

2.  Since January 12, 2009, the Veteran's low back disorder has been manifested by incapacitating episodes totaling at least six weeks during a 12-month period.  Unfavorable ankylosis of the thoracolumbar spine and neurological manifestations have not been shown.  

3.  Throughout the pendency of this appeal, the competent evidence of record has not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected low back disorder so as to render impractical the application of the regular schedular standards.
CONCLUSIONS OF LAW

1.  From December 28, 2001, the date of claim, to January 11, 2009, the criteria for a rating in excess of 40 percent for a low back disorder were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2002 and 2003), 5237, 5243 (2010).  

2.  Since January 12, 2009, the criteria for a 60 percent rating, but no higher, for a low back disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5289, 5292, 5293, 5295 (2002 and 2003), 5237, 5243 (2010).  

3.  The criteria for referral for consideration of an increased rating for a low back disorder on an extra-schedular basis have not been met. 38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010), should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the cervical, dorsal, and lumbar vertebrae and considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Traumatic arthritis is rated using DC 5010, which directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with rating based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010).  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The regulations for rating disabilities of the spine were twice revised during the pendency of the Veteran's appeal, effective September 23, 2002, and effective September 26, 2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, while the previous version of the regulation applies prior to the date of change.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  The amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the Veteran of both the old and the new versions of the relevant criteria.  Therefore, the Board's decision results in no prejudice to the Veteran in terms of lack of notice of the regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has evaluated the Veteran's low back disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, and an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).  

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent rating was also warranted when only some of those symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating when it was mild.  It warranted a 20 percent rating when it was moderate, with recurrent attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome, with recurring attacks with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Since Diagnostic Code 5293 contemplated limitation of motion, a separate rating for limitation of motion could not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of chronic orthopedic and neurological manifestations along with ratings for all other disabilities, whichever method resulted in the higher rating.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

That regulation was again slightly revised in September 2003.  Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral strain) and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2010).
 
The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);
 
Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);
 
Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);
 
For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2010).

The Board finds that the evidence of record warrants consideration of entitlement to staged ratings, or different percentage ratings for different periods of time since the date of claim, specifically for the periods from December 28, 2001, to January 11, 2009, and from January 12, 2009, to the present.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

December 28, 2001, to January 11, 2009

From December 28, 2001, to January 11, 2009, the Veteran's low back disorder was rated 40 percent disabling under the old diagnostic criteria governing limitation of lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  That was the maximum schedular rating under DC 5292.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 40 percent rating also represented the maximum schedular rating available under the old diagnostic code governing lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Thus, neither Diagnostic Code 5292 nor 5295 may provide for a higher rating in this case.  

In contrast, the old diagnostic codes 5285 (residuals of a fracture of the vertebra), 5286 (complete bony fixation of the spine), and 5289 (ankylosis of the lumbar spine) provided for ratings in excess of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2001).  However, the evidence does not show fractured vertebra, complete bony fixation, or ankylosis of the lumbar spine during the time period under consideration.  Therefore, the Board finds that those diagnostic codes are not applicable to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).

Additional diagnostic codes for consideration during this rating period include Diagnostic Code5293, the rating code for IDS in effect prior to September 23, 2003, and Diagnostic Code 5237, the revised code for lumbosacral strain, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5237, General Rating Formula for Diseases and Injuries of the Spine (2010).  The Board will also consider Diagnostic Code 5242, which pertains to degenerative arthritis of the spine, and Diagnostic Code 5243, the revised diagnostic code for IDS, which is also rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243, 5292, 5293 (2010).

The Board finds that Diagnostic Code 5242 may not serve as a basis for an increased rating here.  The lumbar vertebrae are considered a group of minor joints that is ratable on parity with a major joint.  38 C.F.R. § 4.45 (2010).  Diagnostic Code 5242 directs that degenerative arthritis of the spine be evaluated under Diagnostic Code 5003, which allows for the assignment of a 20 percent rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups.  The lumbar spine may only be rated as one major joint. However, as the Veteran was already in receipt of a compensable rating based on limitation of motion throughout the relevant appeals period, neither Diagnostic Code 5003 nor 5242 may serve as a separate basis for an increased rating in this instance.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2010). 

The Board now turns to Diagnostic Code 5293, which encompassed the old rating criteria for IDS.  Under that diagnostic code, a 60 percent rating was warranted for pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The pertinent evidence of record during the rating period includes private and VA outpatient treatment records dated from April 2000 to March 2009 and reports of VA examinations conducted in January 2002 and December 2004.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

The Veteran's medical records show that, beginning in April 2000, he sought treatment at a private chiropractic clinic for back pain with accompanying muscle spasms, which were induced by running.  However, the physician who performed the Veteran's subsequent January 2002 VA examination indicated that his chiropractic treatment was primarily for cervical spine problems for which he was not service-connected.  

During the January 2002 VA examination, the Veteran reported a history of chronic low back pain that had its onset in 1995, during his period of active service.  The Veteran indicated that he currently experienced painful flare-ups of approximately one-hour duration, which took place mainly at night.  However, the Veteran reported that, even during flare-ups, his low back pain was productive of no more than minimal functional impairment.  He denied any incapacitating episodes of low back pain that required him to take time off from his job at the United States Postal Service.  Additionally, the Veteran denied any history of surgical treatment or reliance on canes and other orthotic devices to treat his lumbar symptoms.

On physical examination, the Veteran exhibited mild tenderness with palpation over the paraspinal muscles of his lumbar spine.  However, standing flexion and stork tests were negative for any sacroiliac joint abnormalities.  Nor were any sensory, reflex, or motor deficits shown.  On range of motion testing, the Veteran displayed forward flexion to 70 degrees, extension to 10 degrees, right lateral bending to 10 degrees, and left lateral bending to 15 degrees, without pain.  Ankylosis was not shown.  Based on the results of the examination, the VA examiner diagnosed the Veteran with lumbar strain and expressly noted that the symptoms associated with this disorder were less severe than the cervical spine problems for which he was not service connected.  

Subsequent VA medical records include a report of a June 2003 neurosurgery consultation in which the Veteran complained of low back pain that radiated to his buttocks, but did not impact his lower extremities.  No other neurological abnormalities were reported or shown.  Contemporaneous Magnetic Resonance Imaging (MRI) revealed paracentral disc protrusion, spondylosis, degenerative disc desiccation, and disc narrowing in the vicinity of L2, L3, L5, and S1 vertebrae, but was negative for any canal stenosis or spinal cord abnormalities.  Significantly, the VA physician who performed the consultation indicated that the Veteran's service-connected lumbar spine problems did not warrant surgical intervention.

The Veteran was afforded another VA examination in December 2004 in which he reported progressively worsening back pain that radiated down to his buttocks and occasionally impacted his left knee.  In terms of severity, the Veteran rated his low back pain as an 8 or a 9 on a scale of 1 to 10.  He also complained of stiffness and muscle weakness throughout his lumbar spine.  The Veteran reported that his low back symptoms were exacerbated by prolonged sitting, standing, and lifting.  He also stated that his symptoms were alleviated "with good response" through a regimen of over-the-counter and prescription medications, and that he did not rely on orthotic devices to ambulate.  The Veteran denied any numbness, weakness, or other neurological symptoms associated with his low back disorder.  Nor did he report any history of unsteadiness or falls.  

Additionally, the Veteran stated that he had recently modified his post office duties at the request of his VA treating physician.  He also stated that he had recently missed five days of work due to back pain.  However, the Veteran denied any additional functional impairment associated with his service-connected disability.  

On physical examination, the Veteran exhibited a normal gait.  His ranges of motion were as follows: forward flexion to 60 degrees, with pain beginning at 30 degrees, extension to 20 degrees, with pain beginning at 10 degrees, right lateral rotation to 30 degrees, with pain at 10 degrees, left lateral rotation to 30 degrees, with pain at 10 degrees, right lateral bending to 40 degrees, with pain at 30 degrees, and left lateral bending to 10 degrees, with pain throughout.  Ankylosis was not shown.  Palpation of the paraspinal and infraspinal muscles revealed normal musculature and no scars were detected throughout the Veteran's lumbar spine.  Nor were any sensory, reflex, or motor deficits shown.  

Based on the results of the examination, the Veteran was assessed with chronic lumbosacral sprain/strain, which did not result in residual flare-ups.  With respect to the provisions regarding additional function loss, the VA examiner determined that the Veteran's only current functional limitation appeared to be that of pain, and that his low back disorder was not characterized by additional weakened movement, excess fatigability, or incoordination. 

The record thereafter shows that in June 2005, the Veteran was placed on additional work restrictions at work.  Specifically, his VA treating physician specified that he should be exempt from heavy lifting, bending, stopping, and kneeling.  Subsequent VA treatment records reveal that the Veteran's scaled-back duties made a tremendous amount of difference in alleviating his low back symptoms.  Nevertheless, he continued to seek frequent treatment for chronic low back pain and related symptoms, which were found to support diagnoses of degenerative disc disease and herniated nucleus pulposus of the lumbar spine.

In light of the foregoing evidence, the Board finds that, from December 28, 2001, to January 11, 2009, the Veteran's low back disorder did not meet the criteria for a higher rating under the old diagnostic criteria for IDS.  38 C.F.R. § 4.71a, DC 5293 (2002).  The Board acknowledges that, during the rating period, the Veteran suffered from degenerative disc disease and sought chiropractic treatment for muscle spasms.  Nevertheless, the January 2002 VA examiner expressly indicated that the Veteran's muscle spasms symptoms primarily affected his nonservice-connected cervical spine, as opposed to the lumbar spine, which is at issue in this appeal.  Moreover, the evidence during the relevant appeals period does not show that the Veteran's low back disorder was productive of persistent symptoms of sciatic neuropathy with characteristic pain, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  On the contrary, the evidence during that period contains only subjective reports of radiating pain in the left lower extremity and is negative for any complaints or clinical findings of right lower extremity radiculopathy or sensory, reflex, or motor deficits.  Thus, even resolving all reasonable doubt in the Veteran's favor, the Board concludes that, from December 28, 2001, to January 11, 2009, the neurological manifestations of his service-connected low back disorder did not exceed the level of severe IDS, with recurring attacks and intermittent relief, for which a rating of 40 percent is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2010).  As the Veteran has already been assigned a 40 percent rating for the time period, he is not entitled to a higher rating under Diagnostic Code 5293.   

Nor is he entitled to a higher rating under the revised code for IDS, which took effect on September 23, 2002.  After September 23, 2002, and prior to September 26, 2003, IDS could be rated either on the basis of the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurological manifestations, along with ratings for all other disabilities, whichever method resulted in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  Under that criteria, a 60 percent rating was warranted where the evidence revealed incapacitating episodes (defined as requiring bed rest prescribed by a physician and treatment by a physician) having a total duration of at least six weeks during the past 12 months.

Here, the record shows that, during his January 2002 VA examination, the Veteran denied any history of incapacitating episodes associated with his service-connected low back disorder.  On his subsequent December 2004 VA examination, he indicated that his low back disorder had recently caused him to miss five days of work and that his on-the-job duties had been recently modified at the request of his treating physician.  The record thereafter shows that, in June 2005, the Veteran was placed on additional work restrictions due his low back disorder.  At that time, however, he was noted to be responding well to his workplace accommodations.  Significantly, the Veteran has not contended, and the record does otherwise show, that his low back symptoms warranted physician-prescribed bed rest and treatment for a period of six weeks or more at any time from the date of claim to January 11, 2009.  Accordingly, the Board finds that the record does not support a rating higher than 40 percent based upon incapacitating episodes under the criteria for Diagnostic Code  5293, in effect between September 23, 2002 and September 26, 2003.  

A September 2003 revision to the IDS code stated that IDS (pre-operatively or post-operatively) was to be rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method resulted in the higher rating when all disabilities wee combined under §4.25.

For purposes of evaluation under Diagnostic Code 5243, chronic orthopedic and neurological manifestations mean orthopedic and neurological signs and symptoms resulting from IDS that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2003-04).  Orthopedic disabilities are rated using rating criteria for the most appropriate orthopedic diagnostic code or codes.  Similarly, neurological disabilities are rated separately using criteria for the most appropriate neurological diagnostic code or codes.  

Throughout the relevant appeals period, there was no clinical evidence of incapacitating episodes, totaling six weeks or more per year, as defined under Diagnostic Codes 5293 or 5242 (in effect from September 23, 2002, to September 26, 2003, and since September 26, 2003).  Thus, it is necessary to determine whether a higher rating is warranted if the chronic orthopedic and neurological manifestations during this period are evaluated separately and combined with all other disabilities.

Turning first to the orthopedic manifestations, the Veteran's VA examinations during the relevant appeals period revealed limitation of motion of no worse than forward flexion to 60 degrees, with pain beginning at 30 degrees, extension to 20 degrees, with pain beginning at 10 degrees, right lateral rotation to 30 degrees, with pain at 10 degrees, left lateral rotation to 30 degrees, with pain at 10 degrees, right lateral bending to 40 degrees, with pain at 30 degrees, and left lateral bending to 10 degrees, with pain throughout.  Those findings warrant a rating no higher than 40 percent under the general rating formula.  The requirements for a higher rating under the general rating formula, unfavorable ankylosis of either the thoracolumbar spine or the entire spine, have been neither contended nor shown.

The Board has determined that, for the period from December 28, 2001, to January 11, 2009, the Veteran was not entitled to a rating in excess of 40 percent for the orthopedic manifestations of his low back disorder under the rating criteria in effect prior to and after September 2003.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010).  Although, on January 2002 VA examination, the Veteran complained of painful flare-ups, he expressly indicated that those were productive of no more than minimal functional impairment.  Then, on subsequent December 2004 VA examination, the Veteran acknowledged that his flare-ups occurred only after specific activities, such as prolonged sitting, standing, and lifting.  Moreover, the December 2004 VA examiner addressed the provisions regarding additional functional limitation by finding that the Veteran's low back disorder was not characterized by additional weakened movement, excess fatigability, or incoordination.  The Board recognizes that the December 2004 VA examiner also determined that Veteran's low back disorder was productive of painful motion.  However, the effects of pain on motion are expressly contemplated in the Veteran's currently assigned 40 percent rating, which is consistent with the VA examiner's finding of severe limitation of flexion to 30 degrees due to pain.  Accordingly, the Board finds that the provisions regarding additional functional limitation do not provide the basis for a higher rating during the relevant appeals period because they do not show that any additional functional limitation cauesd the Veteran's disability to more nearly approximate the criteria for a higher rating.

Next, with respect to neurological manifestations, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

In this case, the Board recognizes the January 2002 and December 2004 VA examination reports contain subjective complaints of pain radiating down to the buttocks and the left knee with paraspinal stiffness and muscle weakness.  However, at no time during the relevant appeals period did the Veteran report any other neurological abnormalities with respect to his low back disorder.  On the contrary, he expressly denied any history of weakness, numbness, unsteadiness, or bowel or bladder problems associated with that service-connected disability.  Moreover, both the January 2002 and December 2004 VA examinations included detailed neurological testing, which was negative for any clinical findings of sensory, reflex, or motor deficiencies.  No related neurological disabilities were diagnosed.  In the absence of any clinical findings of any radiculopathy in the lower extremities, the Board finds that the evidence of record during the relevant appeals period does not support the award of a separate rating for neurological manifestations of the Veteran's back disability in his lower extremities under Diagnostic Code 8520.  Therefore, the Veteran's combined orthopedic and neurologic manifestations do not warrant a rating greater than 40 percent.

The Board has considered whether a higher rating might be warranted for any time from the date of claim to January 11, 2009.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that neither the orthopedic nor the neurological manifestations of the Veteran's low back disorder have warranted increased ratings during this period.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


January 12, 2009, to the Present

Since January 12, 2009, the Veteran's low back disorder has been rated 40 percent disabling under the revised diagnostic code pertaining to lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  As that is the maximum available rating under the old diagnostic criteria governing lumbosacral strain and limitation of lumbar motion, higher ratings are not assignable under those rating codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002).  

Moreover, as the evidence of record since January 12, 2009, contains no complaints or clinical findings of fractured vertebra or complete bony fixation, the Board finds that the Veteran is not entitled to a rating higher than 40 percent under the old rating codes governing those disorders.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (2002).

Conversely, the Board finds that the old diagnostic code pertaining to ankylosis is applicable to the Veteran's claim as he has expressly alleged that he is now unable to bend his lumbar spine due to pain.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  Additionally, the Board will consider whether higher or separate ratings are warranted based either on the old and new diagnostic criteria pertaining to IDS or on the combined chronic orthopedic and neurological manifestations of the Veteran's low back disorder under the general rating formula.

Turning to the applicable rating criteria, the Board observes that, under the old version of Diagnostic Code 5289, a 50 percent rating was warranted for ankylosis of the lumbar spine at an unfavorable angle.  38 C.F.R. § 4.71a , Diagnostic Code 5289 (2002).

The pertinent evidence during the appeals period consists of a report of a December 2009 VA examination, which the Veteran was afforded pursuant to the Board's November 2008 remand.  As on the prior VA examinations, the Veteran complained of chronic lumbosacral pain, which he described as moderate in severity.  However, unlike those prior VA examinations, the Veteran indicated that his low back pain was accompanied by radiculopathy in his lower extremities and other neurological symptoms, including numbness, muscle spasms, and unsteadiness.  Additionally, the Veteran complained that his lumbar spine disorder was now productive of increased stiffness, weakness, unsteadiness, muscle spasms, and urinary urgency and frequency.  The Veteran also reported severe lumbar spinal flare-ups of hourly duration, which occurred on a weekly basis and were precipitated by prolonged standing, twisting and stooping.  In terms of treatment, the Veteran stated that he relied on a regimen of narcotics and rest.  However, he stressed that, despite this treatment regimen, his low back symptoms were productive of significant functional limitation and required him to have restrictions at work.  The Veteran also stated that his symptoms prevented him from walking more than one-quarter mile.  However, he denied any reliance on canes or other orthotic devices.

Physical examination was negative for any gait or spinal curvature abnormalities.  Nor were any muscle spasms, atrophy, guarding, tenderness, or weakness shown.  While there was evidence of painful motion, that limitation was not expressed in degrees as the Veteran declined to undergo any range of motion testing.  He did submit to sensory, reflex, and motor testing, which was negative for any abnormalities. 

Based on the results of the examination, the VA examiner determined that the Veteran's symptoms were consistent with a diagnosis of broad-based central disc protrusion at the L5-S1 vertebral body.  The VA examiner also determined that the Veteran's low back disorder was not productive of incapacitating episodes.  In an April 2010 addendum opinion, the VA examiner indicated that he had reviewed additional clinical records showing treatment for low back pain, but still did not see proof of incapacitating episodes totaling more than six weeks duration in any one-year period.  

Notwithstanding the VA examiner's above findings, the Veteran subsequently submitted work slips documenting the sick leave he had taken from the United States Postal Service.  Specifically, those work slips showed that, beginning January 12, 2009, the Veteran had missed approximately nine weeks of work due to incapacitating episodes associated with his service-connected low back disorder.  Additionally, the Veteran submitted written correspondence from his treating provider, who indicated that, despite aggressive treatment and workplace restrictions, the Veteran's low back symptoms were becoming progressively worse and more productive of functional impairment.  

Additionally, the Veteran's representative submitted a statement asserting that, at the time of his December 2009 VA examination, the Veteran had been unable to perform any range of motion exercises due to his severe low back pain.  The representative then argued that, considering the provisions regarding additional functional limitation, the degree of limited lumbar motion that the Veteran experienced due to pain was tantamount to a finding of favorable ankylosis, for which a higher rating was warranted.  

However, the old rating code governing ankylosis provided for a higher rating of 50 percent, but only if such ankylosis was in an unfavorable position.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  In this case, the December 2009 VA examiner expressly determined that the Veteran had normal curvature of the spine and a normal gait.  Thus, even assuming that the Veteran's lumbar spine was effectively immobile due to pain, the clinical findings of that VA examiner indicate that, at most, the Veteran's limitation of motion would approximate a finding of favorable lumbosacral ankylosis, which would merit a rating of no more than 40 percent under Diagnostic Code 5289.  Accordingly, the Board finds that, even taking into account the provisions regarding additional functional loss, a higher rating was not warranted under that diagnostic code.

Next, the Board turns to the old and new criteria governing IDS.  While the evidence of record since January 12, 2009, contains subjective complaints of radiculopathy in both lower extremities, numbness, muscle spasms, unsteadiness, and bowel and bladder incontinence, it does not include any clinical findings of neurological abnormalities.  Accordingly, the Board finds that, during this period, the Veteran's low back disorder did not meet the criteria for a higher 60 percent rating under the old diagnostic criteria governing IDS as he did not exhibit persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

With respect to the revised IDS criteria, the Board recognizes that the December 2009 VA examiner expressly determined that the Veteran's low back symptoms were not productive of incapacitating episodes totaling more than six weeks duration in any one year period.  Nevertheless, the Board observes that the Veteran submitted documentation from his employer indicating that, in the one-year period beginning January 12, 2001, he missed approximately nine weeks of work due to incapacitating low back pain.  Additionally, the treating provider has attested to the increasing severity of the Veteran's low back disorder and its worsening impact on his employment.  

The Board observes that the treating provider's opinion was predicated on his long-term treatment of the Veteran and reflects an in-depth knowledge of his pertinent medical history.  Accordingly, the Board considers that treating provider's opinion to be probative with respect to the incapacitating effects of the Veteran's low back disorder.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In contrast, while the December 2009 VA examiner indicated that he had reviewed the Veteran's recent VA medical records, that examiner did not indicate that he had also reviewed the work slips documenting the Veteran's medical absences due to low back pain.  Nor did that VA examiner address the corroborating opinion of the Veteran's long-term treating provider.  Thus, the Board holds the December 2009 VA examiner's findings to be less probative with respect to the duration and frequency of the Veteran's incapacitating episodes.  

Based on the foregoing, the Board finds that the work slips documenting the Veteran's nine-week medical absence due to incapacitating low back pain, in tandem with his treating physician's opinion, which the Board deems probative and persuasive, indicate that the Veteran's overall symptoms have worsened to the point that they now most closely approximate the criteria for a 60 percent rating under the revised Diagnostic Code 5243.  Specifically, that evidence tends to show that, since January 12, 2009, the Veteran's low back disorder has been productive of IDS with incapacitating episodes having a total duration of at least six weeks.  Accordingly, the Board finds that, for the appeals period beginning January 12, 2009, the Veteran is entitled to the maximum assignable rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The Board's analysis does not end here, however, as it must still consider whether the Veteran is entitled to higher separate ratings based on orthopedic and neurological manifestations of his low back disorder.  

The report of the Veteran's December 2009 VA examination includes subjective complaints of painful flare-ups.  However, the Veteran indicated that those flare-ups only occurred after certain activities, such as prolonged stooping and bending.  Moreover, the Veteran declined to undergo any range-of-motion tests at the time of his most recent VA examination.  Thus, any additional clinical findings with respect to the severity of his orthopedic symptoms were not obtained due to his inability or unwillingness to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist in the development and the adjudication of claims is not a one-way street).

The Board is mindful of the representative's assertion that the Veteran could not take part in any range-of-motion testing as he was unable to bend his lumbar spine due to pain.  However, as previously discussed, even assuming that the Veteran's lower back was completely immobile, his overall level of disability would at most approximate favorable ankylosis of the lumbar spine, for which a 40 percent rating is warranted.  The Veteran has not asserted, and the record does not otherwise support, a finding of unfavorable ankylosis sufficient to merit a higher rating under the general rating schedule.  Accordingly, even taking into account the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), the Board finds that a higher rating is not warranted for the orthopedic manifestations of the Veteran's low back disorder for the period since January 12, 2009.

Finally, with respect to the neurological manifestations of the Veteran's service-connected disability, the Board observes that, despite his subjective complaints of lower extremity radiculopathy and related symptoms, no clinical findings of neurological abnormalities have been made throughout the relevant appeals period which would warrant the assignment of any ratings.  Consequently, the Board finds no basis to assign any separate compensable ratings based on lower extremity neuropathy.  

In any event, even if the Board were to assign separate 10 percent ratings based on subjective sensory symptoms in the Veteran's lower extremities, his combined orthopedic and neurological rating, even taking into account the bilateral factor, would still not combine to a total more than the 60 percent.  38 C.F.R. §§ 4.25, 4.26 (2010).  As the evidence of record already warrants a 60 percent rating based on incapacitating episodes of IDS, the Board finds no basis to assign a higher rating for the Veteran's low back disorder during the period on appeal since January 12, 2011.

In sum, the Board finds that the weight of the credible evidence demonstrates that, from January 28, 2001, to January 11, 2009, the Veteran's service-connected low back disorder warranted no more than the previously assigned 40 percent rating.  However, the Board finds that, since January 12, 2009, the Veteran's low back disorder has warranted a rating of 60 percent, but not higher.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  All reasonable doubt has been resolved in the Veteran's favor in making these determinations, and the Board finds that the preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges that the Veteran has indicated that his service-connected low back disorder has caused him to miss significant amounts of work and otherwise interfered with his ability to perform his duties at the Post Office.  However, the record shows that the Veteran's employer has provided him with a restricted work schedule, in which he is exempt from prolonged standing and bending and heavy lifting, and that he continues to work fulltime.  Moreover, the Board observes that the Veteran's frequent workplace absences are expressly contemplated in the 60 percent rating he has been assigned, effective January 12, 2009, based on incapacitating IDS episodes.  Further, there is no evidence that any of the Veteran's service-connected low back symptoms have resulted in marked interference with employment beyond that contemplated in the schedular ratings that have been assigned during the relevant appeals period.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  

In this case, the competent evidence of record does not show frequent, or any, hospitalizations due to the Veteran's low back disorder.  Nor does that evidence indicate that the disability results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with the Veteran's service-connected disability is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2009, rating decisions in February 2002 and March 2005, a statement of the case in March 2005, and a January 2010 supplemental statement of the case.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Additionally, he has been afforded VA medical examinations in relation to his claim.  The Veteran has also been provided with the opportunity to present testimony at a Board hearing, but has voluntarily declined to do so.  Accordingly, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Entitlement to a rating in excess of 40 percent for a low back disorder, for the period from December 28, 2001, to January 11, 2009, is denied.

Entitlement to an increased rating of 60 percent, but not higher, for a low back disorder for the period since January 12, 2009, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


